     Case 1:17-cv-06616-VSB Document 59 Filed 03/08/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK


AMBROCIO ROJAS, DAVID VALENCIA DE
GABRIEL, and CELESTINO SANCHEZ,
on behalf of themselves and FLSA Collective
Plaintiffs,

                                Plaintiffs,

      v.                                            Case No.: 1:17-cv-6616-VSB

VELKONEL RESTAURANT, INC. d/b/a CAFE
31 a/k/a SOUP SPOT, PAUL A VELLIOS, and             NOTICE OF MOTION
CONSTANTINO KELEPESIS,

                                Defendants.



       PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of Law

in Support of Plaintiffs’ Motion to Enforce the Settlement Agreement, and the

accompanying Declaration of Anne Seelig, Plaintiffs AMBROCIO ROJAS, DAVID

VALENCIA DE GABRIEL, and CELESTINO SANCHEZ will move this Court for an

order (1) entering judgment against Defendants VELKONEL RESTAURANT, INC.

d/b/a CAFE 31 a/k/a SOUP SPOT, PAUL A VELLIOS, and CONSTANTINO

KELEPESIS in the amount of $40,500, plus a late penalty of 10% in the amount of

$6,916.92, in total of $47,416.92 due to Defendants’ failure to comply with the Court-

approved settlement agreement; and (2) awarding Plaintiffs’ counsel additional attorneys’

fees in the amount of $2,150 for the time Plaintiffs’ counsel has spent in connection with

the enforcement of the Agreement.

       A proposed order is attached hereto as Exhibit A. A proposed judgment is

attached hereto as Exhibit B.
     Case 1:17-cv-06616-VSB Document 59 Filed 03/08/21 Page 2 of 2




Dated: March 8, 2021
                                   Respectfully submitted,

                                   LEE LITIGATION GROUP, PLLC

                                   By: /s/ Anne Seelig
                                   Anne Seelig (AS 3976)
                                   148 W. 24th Street, Eighth Floor
                                   New York, NY 10011
                                   Tel.: 212-661-1008
                                   Fax: 212-465-1181
                                   Attorney for Plaintiff
